                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

TROY MARTIN, INDIVIDUALLY           §
AND AS NEXT FRIEND OF I.M., A MINOR §
                                    §
VS.                                 §              CIVIL ACTION NO. 2:18-CV-00446
                                    §
DANIEL VANMIL AND                   §
PAVEMENT MARKINGS, INC.             §

               NOTICE OF DEFENDANTS’ DISCOVERY TO PLAINTIFF
TO THE HONORABLE JUDGE OF SAID COURT:

       Defendants Daniel Vanmil and Pavement Markings, Inc. hereby notify the Court that the
following documents have been furnished by said Defendants to every other party on this the 12th

day of February, 2019:

       1.     Defendants’ Initial Disclosure.

                                                   Respectfully submitted,

                                                   BY:      /s/ Paul M. Boyd
                                                           PAUL M. BOYD
                                                           State Bar No. 02775700
                                                           BOYD & BOYD
                                                           1215 Pruitt Place
                                                           Tyler, Texas 75703
                                                           903/526-9000
                                                           903/526-9001 (Fax)
                                                           pboyd@boydlawtexas.com

                                                   ATTORNEY FOR DEFENDANTS




NOTICE OF DEFENDANT’S DISCOVERY TO PLAINTIFF – PAGE 1
                                       CERTIFICATE OF SERVICE

         I hereby certify that on this the 12th day of February, 2019, a true and correct copy of the above and
foregoing instrument was forwarded via electronic delivery, facsimile and/or U. S. Mail, certified, return
receipt requested, to:

                                          Mr. S. Reed Morgan
                                          THE CARLSON LAW FIRM
                                          100 E. Central Texas Expy
                                          Killeen, TX 76541
                                          [ATTORNEY FOR PLAINTIFFS]

                                          Mr. John D. Sloan, Jr.
                                          SLOAN, HATCHER, PERRY, RUNGE, ROBERTSON &
                                          SMITH
                                          P.O. Box 2909
                                          Longview, TX 75606
                                          [ATTORNEY FOR PLAINTIFFS]

                                                           /s/ Paul M. Boyd
                                                           PAUL M. BOYD




NOTICE OF DEFENDANT’S DISCOVERY TO PLAINTIFF – PAGE 2
